Citation Nr: 1324420	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  09-19 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 9, 1999 to July 19, 1999 and from March 2000 to May 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office of the Department of Veterans Affairs (VA), which increased the Veteran's rating for low back disability to 20 percent, effective March 28, 2008.  A notice of disagreement was received in November 2008, a statement of the case was issued in May 2009, and a substantive appeal was received in May 2009.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a VA examination in November 2012 to assess the current severity of his disability.  He failed to report.  His representative stated that "the appellant may have legitimate mitigating circumstance [sic] for not reporting for this examination and therefore, should be given another chance."  See Appellant's Brief at 3.  Such circumstances have not been disclosed to allow for the Board to determine if good cause to reschedule this examination was present; however, in a review of the claims file, the Board noted several changes in address and attempts by the RO to verify the Veteran's current address.  Accordingly, because the Veteran has continued to allege his back disability has worsened and because there is a chance the examination request may have been sent to an incorrect address, the Board finds that another VA examination should be scheduled to determine the severity of the Veteran's low back strain.

The Board stresses to the Veteran, that while VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should once again attempt to verify the Veteran's current address.

2.  After verifying his address, the Veteran should be scheduled for an appropriate VA examination to determine the severity of his low back strain.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.

Examination findings should be reported to allow for application of VA rating criteria, to include range of motion of the back as well as any additional functional loss due to pain, weakness, fatigue and incoordination.

3.  After completion of the above and any further development deemed necessary by the RO, the RO should review the record and determine whether an increased rating for the service-connected low back strain is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order, for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



